In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Oyster Bay, dated October 22, 1987, which, after a hearing, denied the petitioner’s application for a special use variance for reduction of off-street parking spaces, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated July 25, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*449The record contains substantial evidence that the 50-space off-street parking deficiency generated by the proposed use would have a negative impact on the surrounding community and, consequently, the denial of the petitioner’s application for a variance was reasonably related to the public health, safety and welfare of the Town of Oyster Bay (see, Cornell Univ. v Bagnardi, 68 NY2d 583). Mangano, J. P., Thompson, Bracken and Eiber, JJ., concur.